Benham, Judge.
Appellant brought an action seeking custody of her son who was then in the custody of his father pursuant to a divorce decree. The trial judge granted the change of custody, but appellant was dissatisfied with the trial court’s award of child support, so she filed a notice of appeal in the trial court. Appellant did not, however, file an application with this court for a discretionary appeal. See OCGA § 5-6-35 (a) (2). “This court has held that appeals from orders dealing with child custody which are not filed pursuant to OCGA § 5-6-35 . . . must be dismissed for lack of jurisdiction. [Cit.]” Jones v. Warrrenfells, 166 Ga. App. 519 (305 SE2d 147) (1983).

Appeal dismissed.


Banke, C. J., and McMurray, P. J., concur.